Citation Nr: 0829621	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
October 1974, and from June 1979 to July 1986; he also served 
in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision, in which the RO, inter 
alia, denied service connection for hypertension.  The 
veteran filed a notice of disagreement (NOD) in January 2003; 
and the RO issued a statement of the case (SOC) in January 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2003.

In April 2004, the veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record.  The RO issued a supplemental SOC (SSOC) (reflecting 
continued denial of the claim) in June 2004.

In August 2005, the Board remanded the claim to RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.  After accomplishing further action on 
the appeal, the AMC continued denial of the veteran's claim 
(as reflected in the November 2006 SSOC) and returned the 
matter to the Board for further appellate consideration.

In a May 2007 decision, the Board denied service connection 
for cardiovascular disease, to include hypertension.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2008 Order, 
the Court granted a joint motion for remand (filed by 
representatives for both parties), vacating the Board 
decision and remanding the matter on appeal to the Board for 
further proceedings consistent with the joint motion.  

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

In view of points raised in the joint motion, and the Board's 
review of the claims file, the Board finds that further RO 
action on the claim on appeal is warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the joint motion, the parties noted that, in August 2005, 
the Board remanded the case to the RO to attempt to obtain 
copies of the report of medical history and report of 
examination at or around the time of the veteran's separation 
from service in July 1986.  The September 2005 response from 
the National Personnel Records Center (NPRC) included only a 
duplicate copy of an April 1979 examination report.  However, 
there was neither an explicit NPRC statement that the 1986 
discharge examination report does not exist, nor any 
additional attempt made to obtain such report.  Therefore, 
the parties agreed that VA should make another attempt to 
obtain a copy of the veteran's 1986 discharge examination 
report.  Hence, on remand, the RO should contact the NPRC and 
the service department to attempt to obtain copies of the 
veteran's missing 1986 discharge examination report.  The RO 
is reminded that, in requesting records from Federal 
facilities, efforts to assist should continue until either 
the records are obtained, or sufficient evidence indicating 
that the records sought do not exist, or that further efforts 
to obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2) (2007).

The Board also finds that specific additional development of 
the claim on appeal is warranted.

The RO should also obtain outstanding Social Security 
Administration (SSA) records.  In this regard, in an August 
2004 decision, the SSA determined that the veteran was 
unemployable due to high blood pressure, diabetes and vision 
problems.  Records from SSA have not been sought.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also, 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of all medical records underlying any SSA 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

The record also reflects that the veteran received treatment 
at the Columbia, South Carolina VA Medical Center (VAMC).  
Except for VA examination reports, only VA treatment records 
dated from July 27, 2002 through September 15, 2005 have been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding VA treatment records from the 
Columbia VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159(c) (2007) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year Veterans Claims 
Assistance Act of 2000 (VCAA) notice period).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development (such as scheduling an examination) or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should contact the NPRC, the 
Department of the Army and any other 
appropriate source and request copies of 
the report of the veteran's service 
discharge examination and medical history 
prior to his discharge in July 1986.  In 
requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  

The RO is reminded that it should 
continue efforts to procure the relevant 
records relating to the veteran's service 
discharge examination until either the 
records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file. 

2.  The RO should obtain from the 
Columbia VAMC all outstanding records of 
evaluation and/or treatment of the 
veteran.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should request from SSA copies 
of all medical records underlying any 
decision awarding disability benefits to 
the veteran and any other determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This remand must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

